 NATIONAL STEELCORP401National Steel Corporation,Great Lakes Steel Divi-sionandUnitedSteelworkersof America, AFL-CIO National Steel Corporation,Great LakesSteelDivisionandUnitedSteelworkersofAmerica,AFL-CIO,Petitioner.Cases7-CA-6274 and 7-RC-8045October 28, 1968DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn July 5, 1968, Trial Examiner Thomas A.Ricci issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Ex-aminer further found that the Respondent's unlawfulconduct had interfered with a Board election held onJune 28, 1967, and recommended that the electionbe set aside. Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a support-ing brief,' and the General Counsel filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this proceeding to athree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicialerrorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this proceeding, and herebyadopts the findings, conclusions, and recommenda-tionsof the Trial Examiner, except as modifiedbelow.'ORDERsi',n,Ecorse and River Rouge, Michigan, its officers,agents, successors, and assigns shall1.Cease and desist from:(a)Maintaining or attempting to enforce its ruleprohibiting employees, when they are on nonworkingtime and in nonworking areas of its premises, fromdistributingunion literature on behalf of UnitedSteelworkers of America, AFL-CIO or any labororganizations.(b) In any like or related manner interferingwith, restraining, or coercing employees in the exer-cise of their right to self-organization, to form labororganizations, to join or assist any labor organization,tobargain collectively through representatives oftheirown choosing, or to engage in concertedactivities for the purpose of collective bargaining orother mutual aid of protection, or to refrain from anyor all such activities.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act.(a)NotifyUnitedSteelworkersofAmerica,AFL-CIO, in writing, that it has rescinded its ruleprohibiting employees, when they are on nonworkingtime and in nonworking areas of its premises, fromdistributing union literature on behalf of the above-named union, and that its employees may resumesuch activities.(b) Post at its plants in Ecorse and River Rouge,Michigan, copies of the attached notice marked"Appendix."3 Copies of said notice on forms to beprovided by the Regional Director for Region 7,shall, after being duly signed by the Respondent'srepresentative,be posted by the Respondent im-mediately upon receipt thereof, and be maintained byitfor a period of 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 7, inwriting,within 10 days from the receipt of thisDecision,what steps the Respondent has taken tocomply herewith.IT IS FURTHER ORDERED that the election4 conductedat the Respondent's plants located at Ecorse andPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,National Steel Corporation, Great Lakes Steel Divi-1The Respondent's request for oral argument is hereby denied, asthe record, exceptions, and briefs adequately present the issues andpositionsof the parties.2The Board finds it unnecessary to consider Petitioner's remainingexceptions filed in Case 7-RC-8045 on February 9, 1968, in view ofits disposition of this consolidated proceeding on other grounds.31n the event that this Order is enforced by a decree of a UnitedStates Courtof Appeals, the words "a Decree of the United StatesCourt of AppealsEnforcing an Order" shall be substituted for thewords"a Decision and Order."4An election eligibility list, containing the names and addresses ofall the eligible voters, mustbe filed bythe Employer with the RegionalDirector for Region 7 within 7 days from the date of issuance of theNotice ofSecondElection bytheRegional Director. The RegionalDirector shall make the list available to all parties to the election. Noextension of time to file this list shall be granted by the RegionalDirector except in extraordinary circumstances. Failure to comply withthisrequirement shall be grounds for setting aside the electionwheneverproper objections are filed.Excelsior Underwear Inc.,156NLRB 1236.173 NLRB No. 65 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDRiver Rouge, Michigan on June 28, 1967, be, and ithereby is, set aside, and that Case 7-RC-8045 beremanded to the Regional Director for Region 7 forthe purpose of conducting a new election at suchtime as he deems that circumstances permit the freechoice of a bargaining representative.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of theNationalLabor Relations Board and in order toeffectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our em-ployees that:WE WILL NOT maintain or attempt to enforce anyrule prohibiting our employees, when they are onnonworking time and in nonworking areas of ourpremises, from distributing union literature on behalfof United Steelworkers of America, AFL-CIO, orany other labor organization.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to self-organization, to form labororganizations,. to join or assist any labor organization,tobargain collectively through representatives oftheir own choosing, and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyor all such activities.WE WILL notify United Steelworkers of America,AFL-CIO, in writing, that we have rescinded our ruleprohibiting employees, when they are on nonworkingtime and in nonworking areas of company premises,from distributing union literature on behalf of theabove-named union, and that employees may resumesuch distribution.NATIONAL STEEL CORPORATION,GREAT LAKES STEEL DIVISION(Employer)DatedBy(Representative)(Title)This noticemust remain posted for 60 con-secutive days from the date of posting, and must notbe altered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with,its provisions, they maycommunicate directly with the Board's RegionalOffice, 500 Book Building, 1249 Washington Boule-vard,Detroit,Michigan 48223, Telephone313-226-3200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A.RICCI, Trial Examiner:These cases,involvingobjections to conduct affecting the results of an election andunfair labor practice charges,were heard by the fully desig-nated Trial Examiner at Detroit,Michigan,on April 15 and 16,1968, on complaint of the General Counsel against NationalSteel Corporation,Great Lakes Steel Division,herein calledtheRespondent,or the Company, and upon a report onobjections issued by the Regional Director.The charge wasfiled on September25, 1967,the complaint issued on January16,1968, and the Regional Director'sreport is datedDecember 19, 1967. The two cases were consolidated forhearing.The sole issue to be decided is whether the Respon-dent violated Section 8(a)(1) of the Act.Briefs were filed afterthe close of the hearing by the General Counsel and theRespondent.Upon the entire record, and from my observation of thewitnesses,1make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation, is engaged in themanufacture, processing, sale and distribution of steel and re-lated products. This proceeding involves its plants located atEcorse and River Rouge, Michigan. During the calendar year1967, a representative period, the Respondent purchased andcaused to be transported to its Ecorse and River Rouge plants,goods and materials valued in excess of $1,000,000, of whichgoods and materials valued in excess of $500,000 weretransported and delivered to these plants directly fromout-of-State sources. During the same period it sold from theseplants products valued in excess of $1,000,000, of which anamount valued in excess of $500,000 was shipped directly tolocations outside the State of Michigan. I find that theRespondent is engaged in commerce within the meaning of theAct and that it will effectuate the policies of the Act toexercise jurisdiction herein.H. THE LABOR ORGANIZATION INVOLVEDUnited Steel workers of America, AFL-CIO, herein calledtheUnion, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThis is a parking lot case. A long-standing rule of theCompany prohibits distribution of literature anywhere on itspremises, at any time; the ban is applicable to union literatureof all kinds. The plant property is very extensive, withemployees leaving the public highway and continuing perhapsa quarter of a mile on private company property beforereaching the parking lots where they leave their cars. The ruleapplies as well to the company streets and [the] roads, thepassageways leading from the parking lots to the buildings, andthe sidewalks in front of the factories and offices. Thecomplaint calls this limitation upon the employees' right todistribute union literature, and to solicit membership thereby, NATIONAL STEEL CORP.in nonworking areas during nonworking time, illegal under thestatute, and demands that the Respondent rescind the rulewith respect to such activities by its employees. The illegalityof the rule is well established.Republic Aviation Corporationv N.L.R.B.,324 U.S. 793.The Respondent advances a number of reasons why therestriction should be permitted to stand in this case. Thepurported defenses have been repeatedly reiected in the past,and they are again rejected here. A novel argument is basedupon the Board's decision inExcelsior Underwear Inc., 156NLRB 1236. I find that defense equally without meritThe facts are not disputed. In the spring of 1967, theUnion, through its Local 1299, made a third attempt toorganize the office clerical employees, numbering over 550,and stationed in five different locations of the spawling plantpremisesEmployeemembers of the in-plant organizingcommittee distributed union literature at two of the parkinglots on a number of locations, both before and after May 24,when a consent election agreement was signed. On a numberof these occasions, if not all, plant guards, and their officers,told the employees it was prohibited to do this withoutcompany permission, ordered them to cease or to removethemselves from the entire premises, and then wrote downtheir names for reporting to the Industrial Relations Depart-ment. The employees so engaged referred the guards to theUnion's agent in charge of the campaign, and continued theirdistribution activities. The Union never requested or receivedpermission to distribute the leaflets, and no employee wasforcibly restrained from the activity. George Watts, organizingrepresentative of Local 1299, credibly testified that after thesecond occasion that guards took down the names of theemployees, he had difficulty recruiting employees to continuethe distribution activities. The guards in fact submitted totheir superiors written reports of what was going on.i Quiteapart from Watts' conclusionary testimony that "some ofthem were scared," there can be no question but that suchorders by the guards for the employees to cease violatingcompany rules of comportment, and the repeated requests fortheir individual names, had an intimidating, and deterringeffect upon the committee members. In its brief the Respon-dent stresses the fact no one has yet been disciplined forviolating the rule I deem this fact irrelevant to the question ofthe legality of the rule itself. The important consideration hereis that at the hearing James Barton, vice president of industrialrelations, reaffirmed the existence of the rule as voiced by theguards to the employees, and stated unequivocally theRespondent's intention to continue it in effect. This wastantamount to the Respondent's declared intention to con-tinue to prohibit distribution of union literature on its parkinglots absent a restraining order from the Board.Ifind that by maintaining a rule against distribution -funion literature by its employees on the parking lots, and onthe streetways and sidewalks of its plant premises, allnonworking areas, the Respondent has restraineu and coerced,iA number of reports so written by the guards were received inevidence,each dated and signed by the individual guard. They provethat the employee distributors were asked for their names, that thenames were reported when obtained,that where the guards did notknow the identity of the employees they sent out physical descriptionsof the men,and that in a number of instances the automobile licenseplate numbers of the employees so engaged were reported to the frontoffice403ant is restraining and coercing its employees in the exercise ofthe rights guaranteed by Section 7 of the Act, all in violationof Section 8(a )(1), as alleged in the complaint.Virtually all of the Respondent's defenses are predicatedupon the decision of the Third Circuit Court of Appeals inN.L.R.B. v. Rockwell Manufacturing Co.,271F.2d 109(1959), which in turn was based upon that Court's interpre-tation ofN.L.R.B. v. United Steelworkers of America,357U.S. 375.2 And the central pount of theRockwelldecision,now assertedly supporting the Respondent's defense, is theidea that absent a showing by the Government that the uniondoes not have adequate access to employees elsewhere, aparking lot no-solicitation rule cannot be held illegal. Restatedin terms of this Respondent's affirmative defense, where it canbe shown that the union does have reasonable or fair access tothe employees off the company's premises, the employer neednot permit distribution of literature on its parking lot. A FifthCircuitCourt decision held likewiseRepublic AluminumCompany v N.L.R.B.,374 F.2d 183. This decision proved tobe a mistake, and was reversed,en bane,inRepublicAluminum Co v. N.L.R.B.,394 F 2d 405 (C.A. 5). See alsoN.L.R.B. v. United Aircraft Corp.,324 F.2d 129 (C.A 2).In the course of the organizational campaign the Unionheld employee meetings in its own halls, at locations awayfrom the plant It mailed literature to the workmen's homeson a number of occasions. There was personal solicitationtowardsmembership in other areas of the plant, in thecafeteria, even-in violation of company rules via the in-plant mailing system. There is also some indication, not veryclear on the records, that at certain other smaller parking lotsin other areas the Respondent may have permitted distributionof union literature. From all this the Respondent argues therewas no need for distribution at the major parking lots, andtherefore it cannot be said the Company acted improperly inexcluding the in-plant committee from these particular non-work areas This contention is no more than an attempt toevade the fixed rule of law that limitations of this kind arepresumptively invalid, and that the presumption can only berebutted by evidence that the purpose of the prohibition is "tomaintain production and discipline."3 In a comparable situa-tion the Trial Examiner rejected a company offer to prove, indefense, precisely this sort of easy access to the employees,and the Board sustained the ruling.Minneapolis-HoneywellRegulator Company,139 NLRB 849, 860. See alsoMalloryCapacitator Co.,167 NLRB No. 89.There is no evidence here of necessity to insure production,or to guard against improper littering of the parking lot.Barton's conclusionary statement that the rule was established2In theRockwellcase thecourt disagreed with the Board'sholding.TrialExaminersare bound by Boardlaw,unless reversed by theSupreme Court.3The Supreme Court expressly approvedthe rule in the followinglanguage.It isnot withinthe province of an employerto promulgate andenforcea rule prohibiting union solicitationby an employeeoutsideof working hours, although on company property. Such a rule mustbe presumed to be an unreasonable impedimentto self-organizationand thereforediscriminatory in the absenceof evidencethat specialcircumstancesmake the rule necessaryinorder tomaintainproduction or discipline.Republic Aviation Corp., supra.No restrictionmay be placed on the employees'right to discussself-organization among themselves,unless the employer can demon-strate thata restriction is necessary to maintainproduction ordiscipline.Babcock and Wilcox Company,351 U.S.i105. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARD"because of litter or housekeeping problems that resulted," istotallywithout evidentuary support. There is an implicitsuggestion that all the Union had to do was ask permission anditwould have been granted. But the statutory right ofemployees to carry on proper self-organizational activitiescannot await the good graces of the employer. See footnote 1in the enbanedecision inRepublic Aluminum, supra.A final argument is that when an employer places in thehands of the union a list of the names and home addresses ofall the employees, in compliance with theExcelsiorrule, asthisRespondent did on June 1, it is relieved of any duty topermit union distribution anywhere on its premises, at anytime. The employer's opinion of how much freedom a unionshould have to organize is one thing; the Board's holding in theExcelsiorcase is another. It is for the Board, and not for anyindividual respondent employer, to decide the proper balanc-mg of private property rights against the statutory prerogativeof employees to engage in union activities, I find nothing intheExcelsiorcase suggesting that the list of employee namesin a union's hands isa quid pro quofor the privilege ofcommunicating with employees on the parking lots. Had theBoard intended so to curtail statutory organizational rightswhen it obligated employers to supply the names and addressesof its employees, it would have said so. Absent any clearqualification, in the Board's decision, of the now court-approved decisional precedent relating to parking lot cases,there is no warrant for departing from case authority now.IV. THE OBJECTIONSIn his report on objections, dated December 19, 1967, theRegional Director sustained an objection of the Umon andRecommended that the election, held on June 28, 1967, be setaside and a new one held The basis for the Regional Director'sholding is precisely the existence of the unlawful no-solicita-tion rule. The Respondent filed exceptions to this recommen-dations and finding of the Regional Director Because themaintenance of the no-solicitation rule was in itself restraintand coercion within the meaning of Section 8(a)(1) andbecause it of necessity thereby interfered with the election, Ioverrule the Respondent's exceptions to the Regional Direc-tor's recommendation, and now recommend that the result ofthe election be set aside and a new one held, when, in theopinion of the Regional Director, it becomes timely.V. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operations set forth insection 1, above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.VI THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I will recommend that it cease anddesist therefrom and take certain affirmative action designedto effectuate the policies of the ActUpon the basis of the above findings of facts, and upon theentire record in the case, I make the following-CONCLUSIONS OF LAW1The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2The Union is a labor organization as defined in Section2(5) of the Act3.By maintaining a rule against distribution of unionliterature on its parking lots and other nonwork areas of itspremises, the Respondent has engaged in and is engaging inunfair labor practices in violation of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.[Recommended Order omitted from publication.]